Stephens, J.
Since the judgment of this court in Holmes v. Georgia Power Co., 44 Ga. App. 588 (162 S. E. 403), reversing that of the trial court has, on certiorari, been reversed by the Supreme Court in Georgia Power Co. v. Holmes, 175 Ga. 487 (165 S. E. 284), and since the law of the case as announced in the opinion of the Supreme Court supersedes that announced in the opinion of this court, and demands an affirmance of the judgment of the trial court, the judgment of reversal heretofore rendered by this court is vacated and the judgment of the trial court is hereby affirmed.

Judgment affirmed.


Jenkñns, P. J., and Sutlon, J., coneur.